EXHIBIT 10.2

EMPLOYMENT AGREEMENT

This EMPLOYMENT AGREEMENT (this “Agreement”) dated this 16th day of January,
2007, by and between TRINITY CAPITAL CORPORATION, a New Mexico corporation
(“Trinity”), LOS ALAMOS NATIONAL BANK, a national banking association (“LANB”),
TITLE GUARANTY & INSURANCE COMPANY, a New Mexico corporation (“Title Guaranty”),
each with their principal offices in Los Alamos, New Mexico (collectively, the
“Companies”), and STEVE W. WELLS (“Wells”).

WHEREAS, the Companies believe it is in their best interests that Wells continue
to be employed by the Companies on the terms and conditions contained herein,
and Wells is willing to be so employed.

NOW, THEREFORE, in consideration of the mutual covenants, promise and agreements
contained herein, and good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereto agree as
follows:


A.                                    EMPLOYMENT.


1.                                       POSITIONS.  SUBJECT TO THE TERMS AND
CONDITIONS HEREIN, LANB AGREES TO EMPLOY WELLS AS PRESIDENT AND WELLS AGREES TO
SERVE THE COMPANIES IN SUCH CAPACITY, AND/OR IN SUCH OTHER CAPACITIES AS TRINITY
AND WELLS MAY AGREE UPON, ON THE TERMS SET OUT IN THIS AGREEMENT.


2.                                       DUTIES AND RESPONSIBILITIES.  WELLS
SHALL HAVE ALL THE DUTIES, RESPONSIBILITIES AND AUTHORITY NORMALLY PERFORMED BY
THE PRESIDENT AND SHALL RENDER SERVICES CONSISTENT WITH SUCH POSITIONS ON THE
TERMS SET FORTH HEREIN.  WELLS SHALL REPORT TO THE CHIEF EXECUTIVE OFFICER OF
TRINITY (THE “CEO”).  WELLS SHALL HAVE SUCH OTHER EXECUTIVE AND MANAGERIAL
POWERS AND DUTIES WITH RESPECT TO TRINITY AND ITS SUBSIDIARIES AS MAY REASONABLY
BE ASSIGNED TO HIM BY THE CEO.


3.                                       DIRECTORSHIP.  WELLS SHALL SERVE ON THE
BOARD OF DIRECTORS OF TRINITY, LANB AND TITLE GUARANTY DURING THE TERM OF THIS
AGREEMENT, SUBJECT TO ELECTION BY THE COMPANIES’ SHAREHOLDERS.


4.                                       DEVOTION OF TIME AND EFFORT.  WELLS
AGREES TO DEVOTE ALL OF HIS BUSINESS TIME, ATTENTION, SKILL AND EFFORTS TO THE
COMPANIES, SUBJECT TO PERIODS OF VACATION AND SICK LEAVE TO WHICH HE IS
ENTITLED, AND SHALL NOT ENGAGE IN ACTIVITIES THAT SUBSTANTIALLY INTERFERE WITH
SUCH PERFORMANCE.  WELLS SHALL AVOID ALL ACTUAL OR POTENTIAL CONFLICTS OF
INTEREST OR THE APPEARANCE OF A CONFLICT OF INTEREST AND ANY OUTSIDE ACTIVITIES
THAT WOULD LEAVE HIM UNABLE TO FULFILL HIS JOB DUTIES.  NOTHING IN THE FOREGOING
SHALL PROHIBIT WELLS FROM SERVING ON THE BOARD OF DIRECTORS FOR OTHER
NON-PROFIT, GOVERNMENTAL OR FOR-PROFIT ENTITIES; PROVIDED, NO VIOLATION OF THIS
PROVISION SHALL OCCUR AS A RESULT.  WELLS MAY RETAIN DIRECTOR FEES OR OTHER
COMPENSATION RECEIVED FOR SUCH SERVICE.

1


--------------------------------------------------------------------------------


B.                                    Term.  The term of this Agreement shall be
for three (3) years from the Effective Date (the “Initial Term”).  The term,
including any extensions thereof, shall extend for one (1) additional year on
the first and each subsequent anniversary of the Effective Date (“Renewal
Term”), unless earlier terminated pursuant to Section D herein.


 


C.                                    COMPENSATION.


1.                                       BASE SALARY.  TRINITY SHALL PAY WELLS A
BASE SALARY OF $241,084.30 PER YEAR (“BASE SALARY”), PAYABLE IN ACCORDANCE WITH
TRINITY’S POLICIES RELATING TO SALARIED EMPLOYEES.  BASED UPON AN EVALUATION OF
WELLS’ AND THE COMPANIES’ PERFORMANCE CONDUCTED NO LESS FREQUENTLY THAN ONCE
ANNUALLY BY THE CEO, WELLS’ BASE SALARY MAY BE ADJUSTED AT SUCH RATE AND AT SUCH
TIMES AS MAY BE FIXED BY THE CEO IN HIS OR HER SOLE DISCRETION.


2.                                       BONUS.  WELLS MAY BE GRANTED A BONUS AT
THE END OF EACH FISCAL YEAR AS DETERMINED AT THE SOLE DISCRETION OF THE CEO
(“BONUS”).  THE CEO MAY ESTABLISH TARGET OR PERFORMANCE-BASED CRITERIA FOR THE
BONUS AT HIS OR HER SOLE DISCRETION.


3.                                       INCENTIVE COMPENSATION AND DEFERRED
COMPENSATION.  WELLS SHALL BE ELIGIBLE TO PARTICIPATE IN THE TRINITY’S 1998
OPTION PLAN, THE TRINITY CAPITAL CORPORATION 2005 STOCK INCENTIVE COMPENSATION
PLAN, THE TRINITY CAPITAL CORPORATION 2005 DEFERRED COMPENSATION PLAN AND ANY
OTHER PLAN ADOPTED BY TRINITY.  STOCK INCENTIVE GRANTS MAY BE AWARDED AT THE
SOLE DISCRETION OF THE BOARD.  PARTICIPATION IN THE TRINITY’S DEFERRED
COMPENSATION PLAN IS PERMITTED PURSUANT TO THE LIMITATIONS ESTABLISHED BY THE
BOARD FROM TIME TO TIME.


4.                                       FRINGE BENEFITS.  WELLS SHALL BE
ENTITLED TO PARTICIPATE ON THE SAME BASIS AS ALL OTHER EMPLOYEES IN EACH FRINGE,
WELFARE, 401(K) SAVINGS PLAN, PENSION BENEFIT AND INCENTIVE PROGRAM ADOPTED FROM
TIME TO TIME BY TRINITY FOR THE BENEFIT OF ALL EMPLOYEES.  IN ADDITION, WELLS
SHALL BE ENTITLED TO THE FOLLOWING:


A.                                       VACATION AND SABBATICAL.  WELLS SHALL
RECEIVE THREE (3) WEEKS PAID VACATION ANNUALLY, AND TWO (2) WEEKS OF PAID SICK
LEAVE ANNUALLY AND SHALL BE ENTITLED TO THE SAME SABBATICAL BENEFITS AS ALL
OTHER EMPLOYEES OF TRINITY.


B.                                      INSURANCE.  WELLS SHALL BE COVERED UNDER
ANY LIFE INSURANCE, SALARY CONTINUATION AND LONG-TERM DISABILITY INSURANCE
PROGRAMS, IN ACCORDANCE WITH THEIR TERMS AND REQUIRED PREMIUMS, AS IN EFFECT FOR
EMPLOYEES OF TRINITY FROM TIME TO TIME.


C.                                       EXPENSES.  THE COMPANIES, AS
APPLICABLE, SHALL REIMBURSE, UPON SUBMISSION OF APPROPRIATE RECEIPTS AND
SUPPORTING DOCUMENTATION, THE ACTUAL, REASONABLE AND CUSTOMARY EXPENSES OF WELLS
PURSUANT TO THE COMPANIES’ CURRENT POLICIES AND PRACTICES.


5.                                       RESTITUTION. WELLS AGREES TO MAKE
RESTITUTION OR REPAY TRINITY FOR ANY COMPENSATION AS REQUIRED BY SECURITIES LAWS
OR ANY OTHER APPLICABLE STATUTES.

2


--------------------------------------------------------------------------------



D.                                    TERMINATION.


1.                                       NOTICE OF TERMINATION.  “NOTICE OF
TERMINATION” SHALL MEAN A NOTICE IN ACCORDANCE WITH THIS SECTION D OF AN
INTENTION TO TERMINATE WELLS’ EMPLOYMENT THAT SHALL STATE THE SPECIFIC
TERMINATION PROVISION IN THIS AGREEMENT UPON WHICH THE TERMINATING PARTY RELIES.


2.                                       DATE OF TERMINATION.  “DATE OF
TERMINATION” SHALL MEAN:


A.                                       IF WELLS’ EMPLOYMENT IS TERMINATED
BECAUSE OF DEATH, THE DATE OF WELLS’ DEATH; OR


B.                                      IF THE AGREEMENT IS TERMINATED BY NOTICE
OF NON-RENEWAL, THE DATE ON WHICH THE AGREEMENT TERMINATES BY EXPIRATION OF THE
INITIAL OR RENEWAL TERM; OR


C.                                       IF WELLS’ EMPLOYMENT IS TERMINATED FOR
ANY OTHER REASON, THE DATE SPECIFIED IN THE NOTICE OF TERMINATION, WHICH SHALL
NOT BE A DATE PRIOR TO THE DATE SUCH NOTICE OF TERMINATION IS GIVEN OR THE
EXPIRATION OF ANY REQUIRED NOTICE PERIOD.


3.                                       TERMINATION FOR CAUSE.  TRINITY MAY
TERMINATE WELLS’ EMPLOYMENT UNDER THIS AGREEMENT FOR CAUSE (AS DEFINED HERE) AT
ANY TIME, UPON THE GOOD FAITH DETERMINATION OF THE EXISTENCE OF CAUSE AS DEFINED
HEREIN, IN WHICH EVENT THE RIGHTS OF WELLS TO CONTINUED EMPLOYMENT UNDER THIS
AGREEMENT SHALL THEREUPON CEASE IMMEDIATELY.  FOLLOWING TERMINATION FOR CAUSE,
TRINITY SHALL PAY WELLS ANY EARNED AND UNPAID BASE SALARY AND VACATION PAY
EARNED AS OF THE DATE OF TERMINATION, AND SHALL HAVE NO FURTHER OBLIGATIONS TO
WELLS UNDER THIS AGREEMENT.


A.                                       “CAUSE” SHALL EXIST IF WELLS:

I.                                          FAILS, ON A WILLFUL AND CONTINUING
BASIS, TO DEVOTE HIS FULL BUSINESS TIME TO THE COMPANIES’ BUSINESS AFFAIRS
(OTHER THAN DUE TO ILLNESS, INCAPACITY OR VACATION) OR TO OTHERWISE WILLFULLY
FAIL TO PERFORM HIS DUTIES; OR

II.                                       IS CONVICTED OF A FELONY OR A CRIME
INVOLVING DISHONESTY OR BREACH OF TRUST; OR

III.                                    PARTICIPATES IN AN ACT OF FRAUD,
EMBEZZLEMENT OR THEFT (REGARDLESS OF WHETHER A CRIMINAL CONVICTION IS OBTAINED)
OR ENGAGES IN WILLFUL MISCONDUCT INVOLVING ACTIVITIES RELATED TO OR CONNECTED
WITH THE ANY ONE OF THE COMPANIES; OR

IV.                                   MAKES AN UNAUTHORIZED DISCLOSURE OF
CONFIDENTIAL INFORMATION THAT RESULTS IN SIGNIFICANT INJURY TO ANY ONE OF THE
COMPANIES OR MISAPPROPRIATES OR INTENTIONALLY MATERIALLY DAMAGES PROPERTY OR
BUSINESS OF THE COMPANIES; OR

3


--------------------------------------------------------------------------------


V.                                      ENGAGES IN A MATERIAL VIOLATION OF THIS
AGREEMENT OR ANY OTHER AGREEMENT WITH ANY ONE OF THE COMPANIES; OR

VI.                                   ENGAGES IN A MATERIAL BREACH OF TRINITY’S
CODE OF BUSINESS CONDUCT AND BUSINESS ETHICS OR ANY OTHER POLICIES, RULES OR
REGULATIONS PROMULGATED BY OR IMPOSED UPON ANY ONE OF THE COMPANIES; OR

VII.                                IS THE SUBJECT OF STATE OR FEDERAL
REGULATORY ACTION OR IS THE SUBSTANTIAL CAUSATIVE FACTOR IN REGULATORY ACTION
AGAINST TRINITY OR ITS SUBSIDIARIES.


B.                                      UPON DETERMINATION OF THE
APPROPRIATENESS, IN THE SOLE DISCRETION OF THE CEO, WELLS MAY BE GRANTED A
THIRTY (30) DAY PERIOD IN WHICH TO CURE FAILURES OR EVENTS CONSTITUTING CAUSE
UNDER SUBSECTIONS 3 A.I., A.V., OR A.VI.  SHOULD THE FAILURES OR EVENTS BE
RECTIFIED TO THE SATISFACTION OF THE CEO WITHIN THE CURE PERIOD, THE CEO MAY
CONTINUE WELLS’ EMPLOYMENT UNDER THE TERMS AND CONDITIONS OF THIS AGREEMENT.


4.                                       TERMINATION OTHER THAN FOR CAUSE. 
TRINITY MAY TERMINATE WELLS’ EMPLOYMENT UNDER THIS AGREEMENT WITHOUT CAUSE AT
ANY TIME UPON SIXTY (60) DAYS PRIOR WRITTEN NOTICE.  UPON TERMINATION WITHOUT
CAUSE, TRINITY SHALL PAY WELLS AN AMOUNT EQUAL TO HIS ANNUAL BASE SALARY IN ONE
LUMP SUM WITHIN THIRTY (30) DAYS OF TERMINATION OF EMPLOYMENT.  IN ADDITION,
TRINITY SHALL PAY WELLS ANY EARNED AND UNPAID BASE SALARY AND VACATION PAY
EARNED AS OF THE DATE OF TERMINATION, AND SHALL HAVE NO FURTHER OBLIGATIONS TO
WELLS UNDER THIS AGREEMENT.


5.                                       VOLUNTARY TERMINATION BY WELLS.  WELLS
MAY TERMINATE HIS EMPLOYMENT UPON SIXTY (60) DAYS PRIOR WRITTEN NOTICE TO
TRINITY.  UPON WELLS’ VOLUNTARY TERMINATION OF EMPLOYMENT, OTHER THAN PURSUANT
TO SECTION 6 HEREOF, TRINITY SHALL PAY WELLS ANY EARNED AND UNPAID BASE SALARY
AND VACATION PAY EARNED AS OF THE DATE OF TERMINATION, AND SHALL HAVE NO FURTHER
OBLIGATIONS TO WELLS UNDER THIS AGREEMENT.


6.                                       TERMINATION FOLLOWING CHANGE OF
CONTROL.  IF WELLS’ EMPLOYMENT IS TERMINATED BY TRINITY, OR ANY SUCCESSOR OF
TRINITY, WITHOUT CAUSE WITHIN TWELVE (12) MONTHS FOLLOWING A CHANGE OF CONTROL
OR IF WELLS ELECTS TO TERMINATE HIS EMPLOYMENT FOLLOWING A DETRIMENTAL WITHIN
TWENTY-FOUR  (24) MONTHS FOLLOWING A CHANGE OF CONTROL AND A DETRIMENTAL CHANGE
IN DUTIES, TRINITY OR ITS SUCCESSOR, AS APPLICABLE, SHALL PAY TO WELLS, WITHIN
THIRTY (30) DAYS OF TERMINATION, A LUMP SUM AMOUNT EQUAL TO EIGHTEEN (18)
MONTHS’ BASE SALARY (AS IN EFFECT AS OF THE DATE OF TERMINATION).


A.                                       DEFINITIONS:

I.                                          DETRIMENTAL CHANGE IN DUTIES IS
DEFINED AS (A) WITHOUT WELLS’ WRITTEN CONSENT, A SIGNIFICANT AND MATERIAL
REDUCTION IN DUTIES, TITLES, WORKING CONDITIONS OR RESPONSIBILITIES SOLELY
CAUSED BY A CHANGE OF CONTROL; (B) CHANGES IN REPORTING RELATIONSHIP SUCH THAT

4


--------------------------------------------------------------------------------


WELLS IS NO LONGER DIRECTLY REPORTING TO THE CEO; OR (C) A MATERIAL BREACH OF
THIS AGREEMENT BY TRINITY, OR ITS SUCCESSOR, AS APPLICABLE.

II.                                       CHANGE OF CONTROL IS DEFINED AS THE
OCCURRENCE OF ANY OF THE FOLLOWING:

(A)                              THE CONSUMMATION OF THE ACQUISITION BY ANY
PERSON (AS SUCH TERM IS DEFINED IN SECTION 13(D) OR 14(D)(2) OF THE EXCHANGE
ACT) OF BENEFICIAL OWNERSHIP (WITHIN THE MEANING OF RULE 13D-3 PROMULGATED UNDER
THE EXCHANGE ACT) OF FIFTY PERCENT (50%) OR MORE OF THE COMBINED VOTING POWER OF
THE THEN OUTSTANDING VOTING SECURITIES OF TRINITY;

(B)                                THE INDIVIDUALS WHO, AS OF THE EFFECTIVE
DATE, ARE MEMBERS OF THE BOARD (THE “CONTINUING DIRECTORS”) CEASE FOR ANY REASON
TO CONSTITUTE A MAJORITY OF THE BOARD, UNLESS THE ELECTION, OR NOMINATION FOR
ELECTION BY THE STOCKHOLDERS OF TRINITY, OF ANY NEW DIRECTOR WAS APPROVED BY A
VOTE OF A MAJORITY OF THE CONTINUING DIRECTORS, AND SUCH NEW DIRECTOR SHALL, FOR
PURPOSES OF THIS AGREEMENT, BE CONSIDERED AS A CONTINUING DIRECTOR; OR

(C)                                CONSUMMATION BY TRINITY OF:  (I) A MERGER OR
CONSOLIDATION IF THE STOCKHOLDERS OF TRINITY, IMMEDIATELY BEFORE SUCH MERGER OR
CONSOLIDATION, DO NOT, AS A RESULT OF SUCH MERGER OR CONSOLIDATION, OWN,
DIRECTLY OR INDIRECTLY, MORE THAN FIFTY PERCENT (50%) OF THE COMBINED VOTING
POWER OF THE THEN OUTSTANDING VOTING SECURITIES OF THE ENTITY RESULTING FROM
SUCH MERGER OR CONSOLIDATION; OR (II) A COMPLETE LIQUIDATION OR DISSOLUTION OR
AN AGREEMENT FOR THE SALE OR OTHER DISPOSITION OF TWO-THIRDS OR MORE OF THE
CONSOLIDATED ASSETS OF TRINITY.  NOTWITHSTANDING THE FOREGOING, A CHANGE OF
CONTROL SHALL NOT BE DEEMED TO OCCUR SOLELY BECAUSE (X) FIFTY PERCENT (50%) OR
MORE OF THE COMBINED VOTING POWER OF THE THEN OUTSTANDING SECURITIES OF TRINITY
IS ACQUIRED BY A TRUSTEE OR OTHER FIDUCIARY HOLDING SECURITIES UNDER ONE OR MORE
EMPLOYEE BENEFIT PLANS MAINTAINED FOR EMPLOYEES OF THE TRINITY OR ITS
AFFILIATES; OR (Y) THE TRANSACTION IS A MERGER OR CONSOLIDATION EFFECTED TO
IMPLEMENT A RECAPITALIZATION OF TRINITY IN WHICH NO “PERSON,” AS DEFINED ABOVE,
ACQUIRES MORE THAN FIFTY PERCENT (50%) OF THE COMBINED VOTING POWER OF TRINITY’S
THEN-OUTSTANDING SECURITIES.


B.                                      CURE PERIOD.  WELLS SHALL PROVIDE
TRINITY, OR ITS SUCCESSOR, AS APPLICABLE, WITH ADVANCE WRITTEN NOTICE OF HIS
INTENTION TO TERMINATE HIS EMPLOYMENT PURSUANT TO A DETRIMENTAL CHANGE IN DUTIES
SPECIFYING THE CONDITION

5


--------------------------------------------------------------------------------



CAUSING THE DETRIMENTAL CHANGE IN DUTIES AND TRINITY, OR IS SUCCESSOR, AS
APPLICABLE, SHALL HAVE TEN (10) DAYS TO CURE THE SPECIFIED CONDITION.


C.                                       TAX LIMITATIONS.  IF IT IS DETERMINED
THAT ANY PAYMENT OR DISTRIBUTION FROM TRINITY, ANY AFFILIATE (AS DEFINED BELOW),
OR TRUSTS ESTABLISHED BY THE TRINITY OR BY ANY AFFILIATE TO OR FOR THE BENEFIT
OF WELLS (WHETHER PAID OR PAYABLE OR DISTRIBUTED OR DISTRIBUTABLE PURSUANT TO
THE TERMS OF THIS AGREEMENT OR OTHERWISE, AND WITH A “PAYMENT” INCLUDING,
WITHOUT LIMITATION, THE VESTING OR PAYMENT OF NON-CASH BENEFITS OR PROPERTY) (A
“PAYMENT”) WOULD BE NONDEDUCTIBLE BY TRINITY OR ITS SUCCESSOR, AS APPLICABLE,
FOR FEDERAL INCOME TAX PURPOSES BECAUSE OF SECTION 280G OF THE CODE, OR ANY
SUCCESSOR PROVISION, THEN THE AGGREGATE PRESENT VALUE OF AMOUNTS PAYABLE OR
DISTRIBUTABLE TO OR FOR THE BENEFIT OF WELLS PURSUANT TO THIS AGREEMENT
(“AGREEMENT PAYMENTS”) SHALL BE REDUCED (BUT NOT BELOW ZERO) TO THE REDUCED
AMOUNT.  FOR PURPOSES OF THIS SECTION, THE “REDUCED AMOUNT” SHALL BE AN AMOUNT
EXPRESSED IN PRESENT VALUE WHICH MAXIMIZES THE AGGREGATE PRESENT VALUE OF
AGREEMENT PAYMENTS WITHOUT CAUSING ANY PAYMENT TO BE NONDEDUCTIBLE BECAUSE OF
SAID SECTION 280G OF THE CODE.  THE DETERMINATION TO BE MADE HEREUNDER SHALL BE
MADE WITHIN TWENTY (20) DAYS AFTER THE DATE OF TERMINATION BY THE ACCOUNTING
FIRM FOR TRINITY (THE “ACCOUNTING FIRM”), WHICH SHALL PROVIDE DETAILED
CALCULATIONS THEREOF TO TRINITY AND TO WELLS, PROVIDED, HOWEVER, THAT WELLS
SHALL ELECT WHICH AND HOW MUCH OF THE AGREEMENT PAYMENTS SHALL BE REDUCED
CONSISTENT WITH SUCH CALCULATIONS.  THE DETERMINATION TO BE MADE BY THE
ACCOUNTING FIRM SHALL BE BINDING UPON TRINITY AND WELLS.  FOR PURPOSES OF THIS
AGREEMENT, TRINITY’S “AFFILIATES” INCLUDE EACH COMPANY, CORPORATION,
PARTNERSHIP, BANK, SAVINGS BANK, SAVINGS AND LOAN ASSOCIATION, CREDIT UNION OR
OTHER FINANCIAL INSTITUTION, DIRECTLY OR INDIRECTLY, WHICH IS CONTROLLED BY,
CONTROLS, OR IS UNDER COMMON CONTROL WITH, TRINITY (SPECIFICALLY INCLUDING THE
COMPANIES), AND “CONTROL” MEANS (X) THE OWNERSHIP OF 51% OR MORE OF THE VOTING
SECURITIES OR OTHER VOTING INTEREST OR OTHER EQUITY INTEREST OF ANY CORPORATION,
PARTNERSHIP, JOINT VENTURE OR OTHER BUSINESS ENTITY, OR (Y) THE POSSESSION,
DIRECTLY OR INDIRECTLY, OF THE POWER TO DIRECT OR CAUSE THE DIRECTION OF THE
MANAGEMENT AND POLICIES OF SUCH CORPORATION, PARTNERSHIP, JOINT VENTURE OR OTHER
BUSINESS ENTITY.


7.                                       TERMINATION BY REASON OF WELLS’
DISABILITY OR DEATH.  WELLS’ EMPLOYMENT MAY BE TERMINATED UPON THE EVENT OF HIS
DEATH OR THE GOOD FAITH DETERMINATION OF THE CEO OF HIS DISABILITY AS DEFINED
HEREIN.


A.                                       DISABILITY IS DEFINED AS:  (I) WELLS IS
PERMANENTLY AND TOTALLY DISABLED IF HE IS UNABLE TO ENGAGE IN ANY SUBSTANTIAL
GAINFUL ACTIVITY BY REASON OF ANY MEDICALLY DETERMINABLE PHYSICAL OR MENTAL
IMPAIRMENT WHICH CAN BE EXPECTED TO RESULT IN DEATH OR WHICH HAS LASTED OR CAN
BE EXPECTED TO LAST FOR A CONTINUOUS PERIOD OF NOT LESS THAN TWELVE (12) MONTHS;
(II)  WELLS’ LIMITATION DUE TO SICKNESS OR INJURY, IN PERFORMANCE OF THE
MATERIAL AND SUBSTANTIVE DUTIES OF HIS POSITION FOR A PERIOD OF SIX (6)
CONSECUTIVE

6


--------------------------------------------------------------------------------



MONTHS; OR (III) WELLS IS, BY REASON OF ANY MEDICALLY DETERMINABLE PHYSICAL OR
MENTAL IMPAIRMENT WHICH CAN BE EXPECTED TO RESULT IN DEATH OR CAN BE EXPECTED TO
LAST FOR A CONTINUOUS PERIOD OF AT LEAST TWELVE (12) CONSECUTIVE MONTHS,
RECEIVING INCOME REPLACEMENT BENEFITS FOR A PERIOD OF NOT LESS THAN THREE (3)
MONTHS UNDER AN ACCIDENT AND HEALTH PLAN COVERING EMPLOYEES.


8.                                       TERMINATION FOR NON-RENEWAL OF THE
AGREEMENT.  SHOULD TRINITY DETERMINE NOT TO RENEW THIS AGREEMENT FOLLOWING THE
INITIAL TERM OR ANY APPLICABLE RENEWAL TERM, WELLS’ EMPLOYMENT SHALL TERMINATE
ON THE LAST DATE OF THE THEN-CURRENT TERM.  IN ORDER TO TERMINATE THROUGH
NON-RENEWAL, TRINITY MUST SERVE NOTICE UPON WELLS NOT LATER THAN NINETY (90)
DAYS PRIOR TO THE END OF THE THEN-CURRENT TERM.  NO AMOUNTS SHALL BE MADE UPON
TERMINATION DUE TO NON-RENEWAL OF THIS AGREEMENT, PROVIDED, HOWEVER, THAT IF A
CHANGE OF CONTROL SHALL OCCUR WITHIN SIX (6) MONTHS OF THE TERMINATION DUE OF
NON-RENEWAL OF THE AGREEMENT THEN TRINITY, OR IS SUCCESSOR AS APPLICABLE, SHALL
PAY WELLS SUCH AMOUNTS AS ARE PAYABLE PURSUANT TO A TERMINATION DUE TO CHANGE OF
CONTROL AS PROVIDED IN SECTION D.6.


9.                                       SPECIFIED EMPLOYEE.  IF AT THE TIME OF
ANY PAYMENT HEREUNDER: (A) WELLS IS CONSIDERED TO BE A “SPECIFIED EMPLOYEE” AS
THAT TERM IS OR MAY BE, DEFINED UNDER SECTION 409A(A)(2)(B) OF THE INTERNAL
REVENUE CODE OF 1986, AS AMENDED (THE “CODE”); AND (B) SUCH PAYMENT IS REQUIRED
TO BE TREATED AS DEFERRED COMPENSATION UNDER SECTION 409A OF THE CODE, THEN NO
SUCH PAYMENT MAY BE MADE BEFORE THE DATE WHICH IS SIX (6) MONTHS AFTER THE DATE
OF SEPARATION FROM SERVICE.


10.                                 RELEASE OF EMPLOYMENT CLAIMS.  WELLS AGREES,
AS A CONDITION TO RECEIPT OF THE PAYMENTS AND BENEFITS PROVIDED IN SECTION D,
THAT HE WILL EXECUTE A COMPREHENSIVE RELEASE, RELEASING ANY AND ALL CLAIMS
ARISING OUT OF HIS EMPLOYMENT (OTHER THAN ENFORCEMENT OF THIS AGREEMENT AND HIS
RIGHTS UNDER ANY OF TRINITY’S INCENTIVE COMPENSATION AND EMPLOYEE BENEFIT PLANS
AND PROGRAMS TO WHICH HE IS ENTITLED UNDER THIS AGREEMENT) UPON TERMINATION FROM
THE COMPANIES FOR ANY REASON.


11.                                 CONSULTATION SERVICES.  SUBSEQUENT TO WELLS’
TERMINATION OF EMPLOYMENT FOR REASONS OTHER THAN FOR CAUSE, DEATH OR DISABILITY,
BEGINNING THIRTY (30) DAYS THEREAFTER AND AS A PRECONDITION TO ENTITLEMENT TO
RECEIVE AMOUNTS AS PROVIDED IN SECTION D HEREIN, WELLS SHALL KEEP HIMSELF AT ALL
TIMES REASONABLY AVAILABLE FOR A PERIOD OF TWELVE (12) MONTHS TO RENDER SUCH
SERVICES OF ANY ADVISORY OR CONSULTATIVE NATURE AS THE CEO SHALL REASONABLY
REQUIRE.  TRINITY SHALL NOT BE ENTITLED TO CALL UPON WELLS FOR MORE THAN
ONE-HUNDRED (100) HOURS IN SUCH TWELVE (12) MONTH PERIOD.


E.                                      CONDUCT, CONFIDENTIALITY AND
NON-COMPETITION.


1.                                       CONDUCT IN CONFORMANCE WITH THE CODE OF
CONDUCT.  AT ALL TIMES DURING THE TERM OF THIS AGREEMENT, WELLS SHALL ENGAGE IN
BEHAVIOR CONSISTENT WITH TRINITY’S THEN-CURRENT CODE OF CONDUCT AND SHALL NOT
ENGAGE IN ANY ACTIVITIES THAT MAY DISPARAGE

7


--------------------------------------------------------------------------------



THE BUSINESS OR ANY EMPLOYEE OR DIRECTOR OF TRINITY OR ITS AFFILIATES.  WELLS
AGREES TO AVOID ANY SITUATION WHICH MAY CAUSE A CONFLICT OF INTEREST OR WHICH
COULD APPEAR TO CAUSE A CONFLICT OF INTEREST.  WELLS FURTHER AGREES TO NOTIFY
THE CEO OF ANY POTENTIAL RELATIONSHIPS IN WHICH HE MAY HAVE A CONFLICT OF
INTEREST SO THAT APPROPRIATE MEASURES MAY BE TAKEN TO ENSURE ALL TRANSACTIONS
ARE CONDUCTED AT AN ARM’S LENGTH.  WELLS AGREES THAT THE DUTY TO REFRAIN FROM
ANY CONDUCT DISPARAGING TO TRINITY AND ITS AFFILIATES, AND ITS AND THEIR
EMPLOYEES OR DIRECTORS SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT FOR ANY
REASON.


2.                                       CONFIDENTIALITY.  WELLS ACKNOWLEDGES
THAT TRINITY AND ITS AFFILIATES POSSESS SUBSTANTIAL CONFIDENTIAL INFORMATION
WHICH IS PROPRIETARY TO TRINITY AND ITS AFFILIATES AND THE CONFIDENTIALITY AND
EXCLUSIVE USE OF WHICH BY TRINITY AND ITS AFFILIATES IS ESSENTIAL TO THE
CONTINUING SUCCESS OF TRINITY AND WELLS’ SERVICES FOR THE COMPANIES WILL BRING
HIM INTO CLOSE CONTACT WITH ADDITIONAL CONFIDENTIAL INFORMATION WHICH HAS NOT
BEEN MADE KNOW TO THE PUBLIC.  IN ORDER TO INDUCE TRINITY TO ENTER INTO THIS
AGREEMENT, WELLS HEREBY COVENANTS AND AGREES TO PROMPTLY DELIVER TO TRINITY UPON
TERMINATION OF HIS EMPLOYMENT, OR AT ANY TIME TRINITY MAY SO REQUEST, ALL
MEMORANDA, NOTES, LISTS (INCLUDING CUSTOMER LISTS), RECORDS, REPORTS MANUALS,
DRAWINGS, AND OTHER DOCUMENTS (AND ALL COPIES THEREOF) RELATING TO THE
COMPANIES’ BUSINESS AND ALL PROPERTY ASSOCIATED THEREWITH WHICH HE MAY THEN
POSSESS OR WHICH ARE THEN UNDER HIS CONTROL.  THIS PROVISION SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT FOR ANY REASON.


3.                                       NON-COMPETE AND NON-SOLICITATION.  IN
CONSIDERATION FOR THIS AGREEMENT, WELLS AGREES THAT DURING THE TERM OF THIS
AGREEMENT AND FOR A PERIOD OF TWELVE (12) MONTHS FOLLOWING HIS TERMINATION OF
EMPLOYMENT FOR ANY REASON, WHETHER SUCH TERMINATION IS DURING THE TERM OF THIS
AGREEMENT OR AFTER THE TERMINATION OR EXPIRATION OF THIS AGREEMENT:


A.                                       WELLS WILL NOT APPROACH CLIENTS,
CUSTOMERS OR CONTACTS OF THE COMPANIES OR OTHER PERSONS OR ENTITIES INTRODUCED
TO WELLS IN HIS CAPACITY AS A REPRESENTATIVE OF THE COMPANIES FOR THE PURPOSES
OF DOING BUSINESS WITH SUCH PERSONS OR ENTITIES AND WILL NOT INTERFERE WITH THE
BUSINESS RELATIONSHIP BETWEEN THE COMPANIES AND SUCH PERSONS AND/OR ENTITIES;


B.                                      UNLESS EXPRESSLY CONSENTED TO BY TRINITY
IN WRITING, WELLS SHALL NOT ASSUME EMPLOYMENT WITH OR PROVIDE SERVICES, DIRECTLY
OR INDIRECTLY, AS A DIRECTOR, CONSULTANT OR OTHERWISE FOR ANY COMPETITOR OF THE
COMPANIES WITHIN ANY COUNTY IN WHICH ANY ONE OF THE COMPANIES CONDUCTS 
BUSINESS, OR ENGAGE, WHETHER AS A PRINCIPAL, PARTNER, LICENSOR OR OTHERWISE, IN
ANY BUSINESS WHICH IS IN DIRECT OR INDIRECT COMPETITION WITH THE BUSINESS OF THE
COMPANIES; PROVIDED, HOWEVER, THAT NOTHING CONTAINED IN THIS SUBSECTION (B)
SHALL BE DEEMED TO PROHIBIT WELLS FROM ACQUIRING, SOLELY AS AN INVESTMENT,
SHARES OF CAPITAL STOCK OF ANY CORPORATION THE SHARES OF THE SAME CLASS OF WHICH
CORPORATION ARE TRADED ON THE NATIONAL SECURITIES EXCHANGE OR IN THE
OVER-THE-COUNTER MARKET SO LONG AS HE DOES NOT ACQUIRE

8


--------------------------------------------------------------------------------



DIRECT OR INDIRECT OWNERSHIP OF ONE PERCENT (1%) OR MORE OF ANY CLASS OF CAPITAL
STOCK OF SAID CORPORATION; AND


C.                                       UNLESS EXPRESSLY CONSENTED TO BY
TRINITY IN WRITING, WELLS WILL NOT SEEK DIRECTLY OR INDIRECTLY, OR OFFER
ALTERNATIVE EMPLOYMENT OR OTHER INDUCEMENT WHATSOEVER, IN ORDER TO SOLICIT THE
SERVICES OF ANY EMPLOYEE OF THE COMPANIES EMPLOYED AS OF THE DATE OF TERMINATION
OF HIS EMPLOYMENT OR THIS AGREEMENT FOR ANY REASON, OR EMPLOYED AT ANY TIME
DURING THE TWELVE (12) MONTHS PRECEDING SUCH TERMINATION.


4.                                       SEVERABILITY.  THE PROVISIONS PROVIDED
IN SECTION E.3 SHALL BE SEPARATE AND SEVERABLE AND ENFORCEABLE INDEPENDENTLY OF
EACH OTHER AND INDEPENDENT OF ANY OTHER PROVISION OF THIS AGREEMENT.  THE
PROVISIONS CONTAINED IN SECTION E.3 ARE CONSIDERED REASONABLE BY THE PARTIES AND
CONSIDERATION FOR SUCH COVENANTS IS HEREBY ACKNOWLEDGED, BUT, IN THE EVENT THAT
ANY SUCH PROVISION SHOULD BE FOUND TO BE VOID UNDER THE LAWS OF THE STATE OF NEW
MEXICO BUT WOULD BE VALID IF SOME PORTION THEREOF WERE REMOVED OR THE AREA OF
APPLICABILITY WERE REDUCED, SUCH PROVISIONS SHALL APPLY WITH SUCH MODIFICATION
AS MAY BE IMPOSED BY A COURT OF COMPETENT JURISDICTION IN ORDER TO MAKE THEM
VALID AND ENFORCEABLE.


F.                                      EQUITABLE ENFORCEMENT.  WELLS RECOGNIZES
THAT IRREPARABLE INJURY WILL RESULT TO THE TRINITY IN THE EVENT OF A BREACH BY
HIM OF ANY OF THE COVENANTS AND AGREEMENTS CONTAINED HEREIN, AND HE AGREES THAT,
IN THE EVENT OF ANY SUCH BREACH, TRINITY SHALL BE ENTITLED, IN ADDITION TO ANY
OTHER REMEDIES (INCLUDING, BUT NOT LIMITED TO, THE RECOVERY OF MONETARY DAMAGES)
AVAILABLE TO THEM OR ANY OF THEM, TO OBTAIN AN INJUNCTION TO RESTRAIN THE
CONTINUATION OR REPETITION OF SUCH BREACH OR A SIMILAR BREACH BY WELLS.


G.                                    INDEMNIFICATION.  WELLS SHALL BE
INDEMNIFIED BY TRINITY IN ACCORDANCE WITH, AND TO THE FULLEST EXTENT AUTHORIZED
BY, THE NEW MEXICO BUSINESS CORPORATION ACT, AS THE SAME NOW EXISTS OR MAY BE
HEREAFTER AMENDED.


H.                                    DISPUTE RESOLUTION.  ANY CONTROVERSY OR
CLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT THAT CANNOT BE SETTLED
THROUGH GOOD FAITH NEGOTIATIONS BETWEEN THE PARTIES SHALL BE SETTLED BY
ARBITRATION CONDUCTED BY JAMS AND JUDGMENT UPON THE AWARD RENDERED BY THE
ARBITRATOR(S) MAY BE ENTERED IN ANY COURT HAVING JURISDICTION THEREOF.


1.                                       WITHIN 15 DAYS AFTER THE COMMENCEMENT
OF ARBITRATION, EACH PARTY SHALL SELECT ONE PERSON TO ACT AS ARBITRATOR AND THE
TWO SELECTED SHALL SELECT A THIRD ARBITRATOR WITHIN TEN DAYS OF THEIR
APPOINTMENT.  IF THE ARBITRATORS SELECTED BY THE PARTIES ARE UNABLE OR FAIL TO
AGREE UPON THE THIRD ARBITRATOR, THE THIRD ARBITRATOR SHALL BE SELECTED BY
AGREEMENT OF THE PARTIES OR JAMS.  PRIOR TO THE COMMENCEMENT OF HEARINGS, ALL
ARBITRATORS APPOINTED SHALL PROVIDE AN OATH OR UNDERTAKING OF IMPARTIALITY.


2.                                       THE ARBITRATION PROCEEDINGS SHALL BE
CONDUCTED BEFORE THE THIRD ARBITRATOR TO BE SELECTED USING THE METHOD OUTLINED
ABOVE.  IN THE EVENT THAT ANY PARTY’S CLAIM EXCEEDS $1 MILLION, EXCLUSIVE OF
INTEREST AND ATTORNEYS’ FEES, THE DISPUTE SHALL BE HEARD AND DETERMINED BY THREE
ARBITRATORS.

9


--------------------------------------------------------------------------------



3.                                       THE PLACE OF ARBITRATION SHALL BE LOS
ALAMOS, NEW MEXICO.


4.                                       AS PROVIDED IN SECTION F HEREIN,
TRINITY MAY APPLY TO THE ARBITRATOR OR THE COURT SEEKING INJUNCTIVE RELIEF UNTIL
THE ARBITRATION AWARD IS RENDERED OR THE CONTROVERSY IS OTHERWISE RESOLVED. 
EITHER PARTY ALSO MAY, WITHOUT WAIVING ANY REMEDY UNDER THIS AGREEMENT, SEEK
FROM ANY COURT HAVING JURISDICTION ANY INTERIM OR PROVISIONAL RELIEF THAT IS
NECESSARY TO PROTECT THE RIGHTS OR PROPERTY OF THAT PARTY, PENDING THE
ESTABLISHMENT OF THE ARBITRAL TRIBUNAL (OR PENDING THE ARBITRAL TRIBUNAL’S
DETERMINATION OF THE MERITS OF THE CONTROVERSY).


5.                                       THE ARBITRATION AWARD SHALL BE IN
WRITING, SHALL BE SIGNED BY THE ARBITRATOR (OR A MAJORITY OF THE ARBITRATORS AS
APPLICABLE) AND SHALL INCLUDE A STATEMENT SETTING FORTH THE REASONS FOR THE
DISPOSITION OF ANY CLAIM.  THE AWARD SHALL INCLUDE A BREAKDOWN AS TO SPECIFIC
CLAIMS.


6.                                       THE ARBITRATORS WILL HAVE NO AUTHORITY
TO AWARD PUNITIVE OR OTHER DAMAGES NOT MEASURED BY THE PREVAILING PARTY’S ACTUAL
DAMAGES, EXCEPT AS MAY BE REQUIRED BY STATUTE.


7.                                       TRINITY SHALL PAY ALL FEES FOR THE
ARBITRATION, BUT EACH PARTY SHALL BE RESPONSIBLE FOR ITS ATTORNEYS’ FEES UNLESS
AN AWARD OF ATTORNEYS’ FEES IS GRANTED BY THE ARBITRATOR.


8.                                       EXCEPT AS MAY BE REQUIRED BY LAW,
NEITHER PARTY NOR THE ARBITRATOR(S) MAY DISCLOSE THE EXISTENCE, CONTENT, OR
RESULTS OF ANY ARBITRATION HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF BOTH
PARTIES.


I.                                         MISCELLANEOUS


1.                                       NOTICES.  ANY NOTICE TO BE GIVEN UNDER
THIS AGREEMENT TO WELLS MAY BE SERVED BY BEING PERSONALLY DELIVERED OR BY BEING
SENT BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED, AT WELLS’ USUAL OR LAST KNOWN
ADDRESS; AND ANY NOTICE TO TRINITY MAY BE SERVED BY BEING PERSONALLY DELIVERED
TO THE CEO OF TRINITY OR BEING SENT BY CERTIFIED MAIL, RETURN RECEIPT REQUESTED,
TO TRINITY’S REGISTERED OFFICE AND TO THE ATTENTION OF THE CEO.  ANY NOTICE
PROVIDED BY MAIL SHALL BE DEEMED TO HAVE BEEN SERVED THREE DAYS FOLLOWING THE
DATE OF MAILING.


2.                                       GOVERNING LAW.  THIS AGREEMENT AND THE
LEGAL RELATIONS THUS CREATED BETWEEN THE PARTIES HERETO SHALL BE GOVERNED BY AND
CONSTRUED UNDER AND IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW MEXICO,
WITHOUT REGARD TO ITS CONFLICTS OF LAW PRINCIPLES.


3.                                       TERMINATION OF PRIOR AGREEMENTS.  THIS
AGREEMENT SETS FORTH THE ENTIRE AGREEMENT BETWEEN THE PARTIES AND FULLY
TERMINATES AND SUPERSEDES ANY AND ALL PRIOR AGREEMENTS AND UNDERSTANDINGS
BETWEEN THE PARTIES WITH RESPECT TO WELLS’ EMPLOYMENT AND COMPENSATION BY THE
COMPANIES, INCLUDING BUT NOT LIMITED TO, THE EMPLOYMENT AGREEMENT DATED MARCH
24, 1998 BETWEEN LOS ALAMOS NATIONAL BANK AND STEVE W. WELLS.

10


--------------------------------------------------------------------------------



4.                                       SEVERABILITY.  IN THE EVENT THAT A
COURT OF COMPETENT JURISDICTION DETERMINES THAT ANY PORTION OF THIS AGREEMENT IS
IN VIOLATION OF ANY STATUTE OR PUBLIC POLICY, ONLY THE PORTIONS OF THIS
AGREEMENT THAT VIOLATE SUCH STATUTE OR PUBLIC POLICY SHALL BE STRICKEN.  ALL
PORTIONS OF THIS AGREEMENT THAT DO NOT VIOLATE ANY STATUTE OR PUBLIC POLICY
SHALL CONTINUE IN FULL FORCE AND EFFECT.  FURTHERMORE, ANY COURT ORDER STRIKING
ANY PORTION OF THIS AGREEMENT SHALL MODIFY THE STRICKEN TERMS AS LITTLE AS
POSSIBLE TO GIVE AS MUCH EFFECT AS POSSIBLE TO THE INTENTIONS OF THE PARTIES
UNDER THIS AGREEMENT.


5.                                       SURVIVAL.  CERTAIN OF THE PROVISIONS OF
THIS AGREEMENT SHALL SURVIVE THE TERMINATION OF THIS AGREEMENT FOR ANY REASON. 
THOSE PROVISIONS INCLUDE, BUT ARE NOT LIMITED TO SECTIONS D.11, E, F AND H.


6.                                       ASSIGNMENT.  THIS AGREEMENT IS PERSONAL
IN ITS NATURE AND NEITHER OF THE PARTIES HERETO SHALL, WITHOUT THE CONSENT OF
THE OTHER, ASSIGN OR TRANSFER THIS AGREEMENT OR ANY RIGHTS OR OBLIGATIONS
HEREUNDER; PROVIDED THAT, IN THE EVENT OF A MERGER, CONSOLIDATION, TRANSFER OR
SALE OF ALL OR SUBSTANTIALLY ALL OF THE ASSETS OF TRINITY WITH OR TO ANY OTHER
INDIVIDUAL OR ENTITY OR ANY SIMILAR EVENT, TRINITY MAY, SUBJECT TO THE
PROVISIONS HEREOF, ASSIGN OR TRANSFER THIS AGREEMENT AND IT SHALL BE BINDING AND
INURE TO THE BENEFIT OF SUCH SUCCESSOR AND SUCH SUCCESSOR SHALL DISCHARGE AND
PERFORM ALL THE PROMISES, COVENANTS, DUTIES AND OBLIGATIONS OF TRINITY
HEREUNDER.


7.                                       AMENDMENT; WAIVER.  FAILURE TO INSIST
ON STRICT COMPLIANCE WITH ANY OF THE TERMS, COVENANTS OR CONDITIONS HEREOF,
SHALL NOT BE DEEMED A WAIVER OF SUCH TERM, COVENANT OR CONDITION, NOR SHALL ANY
WAIVER OR RELINQUISHMENT OF, OR FAILURE TO INSIST UPON STRICT COMPLIANCE WITH,
ANY RIGHT OR POWER HEREUNDER AT ANY ONE OR MORE TIMES BE DEEMED A WAIVER OR
RELINQUISHMENT OF SUCH RIGHT OR POWER AT ANY OTHER TIME OR TIMES.  THIS
AGREEMENT SHALL NOT BE MODIFIED IN ANY RESPECT EXCEPT BY A WRITING EXECUTED BY
EACH PARTY HERETO.


8.                                       HEADINGS.  SECTION HEADINGS IN THE
AGREEMENT ARE INCLUDED HEREIN FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT
CONSTITUTE A PART OF THIS AGREEMENT FOR ANY OTHER PURPOSE.


9.                                       COUNTERPARTS.  THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS (INCLUDING COUNTERPARTS DELIVERED BY FACSIMILE), EACH
OF WHICH SHALL BE DEEMED AN ORIGINAL, BUT ALL OF WHICH TAKEN TOGETHER SHALL
CONSTITUTE ONE AND THE SAME INSTRUMENT.


10.                                 COUNSEL; AMBIGUITY.  EACH PARTY ACKNOWLEDGES
THAT IT HAS HAD THE OPPORTUNITY TO BE REPRESENTED BY COUNSEL IN CONNECTION WITH
THIS AGREEMENT.  ANY RULE OF LAW OR ANY LEGAL DECISION THAT WOULD REQUIRE
INTERPRETATION OF ANY CLAIMED AMBIGUITIES AGAINST THE PARTY THAT DRAFTED IT HAS
NO APPLICATION AND IS EXPRESSLY WAIVED.

11


--------------------------------------------------------------------------------



IN WITNESS WHEREOF, TRINITY HAS CAUSED THIS AGREEMENT TO BE EXECUTED BY ITS DULY
AUTHORIZED OFFICER AND STEVE W. WELLS HAS HEREUNTO SIGNED THIS AGREEMENT ON THE
DATE FIRST ABOVE WRITTEN.

STEVE W. WELLS

TRINITY CAPITAL CORPORATION

 

 

 

 

 

 

 

 

/s/ Steve W. Wells

 

/s/ Robert P. Worcester

Steve W. Wells

 

By:

Robert P. Worcester

 

Its:

Compensation Committee Chair


 

12


--------------------------------------------------------------------------------